         Case 1:17-cv-08528-PGG-JLC Document 59 Filed 04/18/19 Page 1 of 3
                                                                                     Squire Patton Boggs (US) LLP
  SQUIRE )                                                                           2000 Huntington Center
                                                                                     41 South High Street
  PATTON BOGGS                                                                       Columbus, Ohio 43215

                                                                                     O   +1 614 365 2700
                                                                                     F   +1 614 365 2499
                                                                                     squirepattonboggs.com

                                                                                     Aneca E. Lasley
                                                                                     T +1 614 365 2830
                                                                                     aneca.lasley@squirepb.com



                                                       April 18, 2019


SUBMITTED BY ECF AND FACSIMILE

The Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007
Phone: (212) 805-0224
Fax: (212) 805-7986

          Re:       Thor 680 Madison Ave LLC v. Qatar Luxury Group S.P.C., et al., 1:17-cv-
                    08528 U.S.D.C., Southern District of New York (Foley Square)

Dear Judge Gardephe:

        On behalf of Defendant Qatar Luxury Group S.P.C. (“QLG”), we write to notify the Court
that QLG hereby withdraws its letter-motion for a conference seeking leave to file a motion for
judgment on the pleadings (Docket # 45) and its opposition to plaintiff’s letter seeking leave to
amend the complaint. (Docket # 48.) This withdrawal is without prejudice to QLG advancing the
same arguments in a post-discovery dispositive motion, and does not constitute an abandonment
of any argument or contention set forth in the letters. The parties will submit a separate stipulation
permitting Thor to file its Second Amended Complaint.

         Following the parties’ telephonic discovery dispute conference with Judge Cott on April 2,
2019, the parties have conferred regarding the discovery ordered following the conference.
Plaintiff Thor 680 Madison Ave LLC (“Thor”) has produced the ordered documents, and discovery
is now closed. Based on Judge Cott’s order and the rationale for streamlining the issues in this
litigation set forth in the parties’ proposed joint stipulation extending and altering the remaining
deadlines in this case (Docket # 55), the parties respectfully propose the following schedule for
the Court’s consideration.




47 Offices in 21 Countries

Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a
number of separate legal entities.

Please visit squirepattonboggs.com for more information.
       Case 1:17-cv-08528-PGG-JLC Document 59 Filed 04/18/19 Page 2 of 3
The Honorable Paul G. Gardephe
Page 2


                                  Event                          Requested Date

                Motions for summary judgment by each               May 20, 2019
                               party

                         Oppositions to motions                    June 20, 2019

                         Replies to oppositions                     July 2, 2019

                   Party-proponent expert disclosures         60 days after summary
                                                              judgment motions are
                                                                     decided

                   Party-opponent expert disclosures            45 days after party-
                                                                 proponent expert
                                                                    disclosures

                       Complete expert discovery                30 days after party-
                                                                 opponent expert
                                                                    disclosures


        On April 17, 2019, Judge Cott issued an order directing the parties to explain why this
letter was not filed by April 9, 2019, per his April 2 order.

        On April 8, 2019, Thor provided QLG with a newly amended complaint that differed from
the draft that was the subject of its January 25, 2019 letter-motion to amend the complaint. The
parties were negotiating the terms of the stipulation allowing Thor to file its Second Amended
Complaint, reaching agreement on April 17, 2019 (before the issuance of the order requiring the
parties to explain the reasons for the delay in filing this letter). During this time, the parties were
negotiating the proposed deadlines included in this letter.

        The parties apologize for this delay, which was not intended as disrespect or disregard for
Judge Cott, Judge Cott’s order, or Your Honor.


 Dated:    April 18, 2019                           Respectfully submitted,

                                                    SQUIRE PATTON BOGGS (US) LLP

                                                    /s/ Aneca E. Lasley
                                                    Aneca E. Lasley
                                                    Christopher F. Haas
                                                    Squire Patton Boggs (US) LLP
                                                    2000 Huntington Center
                                                    41 South High Street
      Case 1:17-cv-08528-PGG-JLC Document 59 Filed 04/18/19 Page 3 of 3
The Honorable Paul G. Gardephe
Page 3


                                             Columbus, OH 43215
                                             Telephone: 614-365-2700
                                             Facsimile: 614-365-2499
                                             Email: aneca.lasley@squirepb.com
                                             Email: christopher.haas@squirepb.com

                                             Attorneys for Defendant Qatar Luxury Group,
                                             S.P.C.

                                             /s/ Joseph Lee Matalon (with consent)
                                             Joseph Lee Matalon
                                             450 Seventh Avenue, 33rd Floor
                                             New York, New York 10123


                                             Attorney for Plaintiff Thor 680 Madison Ave
                                             LLC


cc:   All counsel of record via ECF notice
